Case 3:20-cv-03792-WHA Document 41-5 Filed 08/06/20 Page 1 of 7




                           Exhibit 4
8/1/2020              Case 3:20-cv-03792-WHA JPMorgan
                                               Document      41-5
                                                      Chase Is       Filed
                                                               Done With      08/06/20
                                                                         Private Prisons Page 2 of 7




               7,216 views | Mar 5, 2019, 03:32pm EST



               JPMorgan Chase Is Done With
               Private Prisons
                               Morgan Simon Senior Contributor
                               Investing
                               I write about money and social justice.



                TWEET THIS
                        After years of targeted actions by everyday activists and concerned
                        shareholders, JPMorgan Chase announced early this morning that they will
                        stop nancing GEO Group and CoreCivic


                        If capital and activists agree that private prisons are bad business, their
                        days may indeed be numbered.


               [This article was updated on October 10, 2019.]




https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/#4ffe3e3a690d   1/6
8/1/2020              Case 3:20-cv-03792-WHA JPMorgan
                                               Document      41-5
                                                      Chase Is       Filed
                                                               Done With      08/06/20
                                                                         Private Prisons Page 3 of 7
               Scores of immigrants, trans women, & allies brought mariachis to send the message: “JP Morgan
               must... [+]   DANIEL ALTSCHULER, MAKE THE ROAD NY




               “We will no longer bank the private-prison industry” —
               JPMorgan Chase representative

               After years of targeted actions by everyday activists and concerned
               shareholders, JPMorgan Chase announced early this morning that they will
               stop financing GEO Group and CoreCivic  — the largest operators of
               private prisons and immigrant detention centers in the U.S. This is a big win
               for the world of corporate accountability; one that many believe wouldn’t
               have been possible without hundreds of thousands of people nationally
               demanding change in the wake of growing concern over family detention. It
               also calls into question the financial viability of the private prison industry,
               which has come under fire both by activists and financial analysts.


                  Recommended For You


                  Ghislaine Maxwell Records Trove Names Jeffrey Epstein, Alan Dershowitz—And More
                  Documents Could Be Released

                  More Trouble At ‘The Ellen DeGeneres Show’: Former Employees Make Sexual Misconduct
                  Allegations

                  New $1,000 Stimulus Package Proposed: A Family Of Four Would Receive $4,000



               As explored in “What Do Big Banks Have to Do With Private Prisons,” GEO
               Group and CoreCivic have a long history of profiting from mass
               incarceration: they make money when beds are filled, justly or unjustly.
               Together they’ve spent a combined $25M on lobbying over the past three
               decades. Disclosures show they’ve lobbied on a number of bills related to
               funding for ICE enforcement over the years. GEO Group and CoreCivic say
               that they don’t lobby on legislation or policies that would affect the basis for
               or length of incarceration or detention, but according to the Justice Policy
               Institute, both companies have served on task forces of the American
               Legislative Exchange Council (ALEC), which has written and promoted
               model legislation focused on mandatory minimums sentences, three strikes
               laws, and “truth in sentencing” legislation.
https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/#4ffe3e3a690d   2/6
8/1/2020              Case 3:20-cv-03792-WHA JPMorgan
                                               Document      41-5
                                                      Chase Is       Filed
                                                               Done With      08/06/20
                                                                         Private Prisons Page 4 of 7
               Interestingly, while only 10% of prisons and jails nationwide are for-profit, a
               third of all immigrant detention centers are privately owned… receiving over
               $1B a year in contracts from ICE (almost $2.8M a day of taxpayer money).

               Since news of family separation at the southern border began shedding
               more light on the abuses inside such private facilities, activists across the
               country have been paying careful attention to who actually enables private
               prison companies in their day to day operations. In other words, they’ve
               been meticulously following the money story behind the story — and found
               that brand-name banks like Chase, Wells Fargo and Bank of America have
               provided billions in financing to private prisons over the past decade.

               Over the past few years, there’s been a steady drumbeat of actions from civil
               society addressing this relationship. In May of 2017, Make the Road New
               York, the Center for Popular Democracy, and allies began their
               #BackersOfHate campaign with civil disobedience at Chase’s Manhattan
               headquarters, followed by rallies outside of shareholder meetings in Texas
               and Delaware to call out the abuses immigrants face in private prisons and
               detention centers. Then in 2018, united under the hashtag
               #FamiliesBelongTogether, 80+ organizations — from immigrant rights
               nonprofits to social investing firms — came together to form a corporate
               accountability committee targeting big banks through both insider
               conversations and consumer-facing strategies (in full disclosure, the
               author’s firm, Candide Group, and its project Real Money Moves, are
               members of this committee).

               Beyond banks, interest rose across the country in addressing the direct role
               of private prisons in family detention and mass incarceration. Real Money
               Moves launched in November of 2018 as a national initiative of over 30
               athletes, actors, artists and everyday activists, including cast members of
               “Orange is the New Black” and NFL players, who committed to keep their
               money out of private prison companies. A select group additionally pledged
               $10M to social investing, highlighting the idea that it’s possible to not only

https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/#4ffe3e3a690d   3/6
8/1/2020              Case 3:20-cv-03792-WHA JPMorgan
                                               Document      41-5
                                                      Chase Is       Filed
                                                               Done With      08/06/20
                                                                         Private Prisons Page 5 of 7
               screen out companies with poor track records, but also seek out those who
               have paid special attention to their social impact. Real Money Moves also
               helped expose people nationally to community banking options, and in
               general the idea that knowing where your money spends the night can be a
               critical way to keep your money and values aligned.

               On February 14th, Families Belong Together coalition members Daily Kos,
               CREDO, Make the Road NY, Presente.org, Rainforest Action Network,
               MomsRising, Conference of Superiors of Men, Candide Group, and Jobs
               with Justice put this ethos into action with protests at over 100 bank
               branches, and over 150,000 petition signatures asking Chase and Wells
               Fargo to break up with private prisons — or pledging to break up with their
               bank instead. Most visibly, Make the Road NY members showed up at CEO
               Jamie Dimon’s home in Manhattan with a mariachi band to serenade him
               with break up songs as a part of their ongoing #BackersOfHate campaign —
               a rousing start to Valentine’s Day.

               Concern over private prisons has also migrated into the political sphere.
               Earlier this month Make the Road NY hosted hometown representative
               Alexandria Ocasio Cortez, who pledged to hold oversight hearings to hold
               banks like Chase accountable for “investing in and making money off of the
               detention of immigrants.” These hearings are expected to still occur — many
               other banks still participate in private prison financing — but it looks like
               Chase is off the hook for now.

               Chase’s announcement calls into question the policies of other financial
               institutions such as Wells Fargo, Bank of America, BNP Paribas, SunTrust,
               and U.S. Bancorp who maintain relationships with private prisons — even
               while Moody’s and S&P have provided these companies with speculative
               grade (aka “junk”) credit ratings because “their revenues are at risk to
               changes in government policy and public scrutiny of companies profiting
               from detention.” Indeed, Chase noted the decision came as a result of the
               bank's “ongoing evaluations of the costs and benefits of serving different

https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/#4ffe3e3a690d   4/6
8/1/2020              Case 3:20-cv-03792-WHA JPMorgan
                                               Document      41-5
                                                      Chase Is       Filed
                                                               Done With      08/06/20
                                                                         Private Prisons Page 6 of 7
               industries,” and Wells Fargo noted in January it was reducing its exposure
               to the sector (though has not yet announced a full withdrawal) in
               accordance with its "environmental and social risk management" practices.
               If capital and activists agree that private prisons are bad business, their days
               may indeed be numbered. 

               Clarification: This article does not intend to suggest that CoreCivic or
               GEO Group housed children separated from their parents pursuant to the
               Trump family separation policy. CoreCivic has stated, “CoreCivic does not
               and has never housed children separated from their parents pursuant to
               the Trump family separation policy.” GEO Group has similarly stated,
               “Our company does not and has never managed facilities that house
               unaccompanied minors nor has our company ever provided
               transportation or any other services for that purpose.”

               While the terminology of “family separation” tends to focus on the
               detention of children, I view the phenomena of family separation as more
               broad (for instance, inclusive of separating a grown adult from their aging
               parent, or spouse from spouse, or a parent being incarcerated while their
               child remains free, etc.). Family separation is thus practiced in the context
               of both immigration and mass incarceration, such that it is possible to
               participate in family separation without participating in the housing of
               children.



               Discover What's Making Markets Move
               Know what's moving the financial markets and what smart money is buying with Forbes
               Investing Digest.

                Enter e-mail address                                                        Sign up

               You may opt out any time. Terms and Conditions and Privacy Policy


               Follow me on Twitter or LinkedIn. Check out my website.
                          Morgan Simon

https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/#4ffe3e3a690d   5/6
8/1/2020              Case 3:20-cv-03792-WHA JPMorgan
                                               Document      41-5
                                                      Chase Is       Filed
                                                               Done With      08/06/20
                                                                         Private Prisons Page 7 of 7
                               Follow


               I am an investor and activist who has been building bridges between nance and social
               justice for close to twenty years. In that time, I've in uenced over $150 Billion and
               helped thousands of people learn how to align their money with their values. My book,
               Real Impact: The New Economics of Social Change offers guidance on creating real,
               systemic change in the world and has been featured everywhere from Harvard Business
               School to the United Nations. I currently serve as Founding Partner of Candide Group, a
               Registered Investment Advisor in Oakland, CA. I'm also an adjunct professor at
               Middlebury College's graduate program, an avid dancer and a Swarthmore alumna.
               Learn more and contact me at www.morgansimon.com, or add me on social media
               (@morgansimon1). Read Less

               Site Feedback            Tips            Corrections           Reprints & Permissions            Terms     Privacy

               © 2020 Forbes Media LLC. All Rights Reserved.                      Report a Security Issue               AdChoices

                                                                      ADVERTISEMENT




https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/#4ffe3e3a690d                       6/6
